DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7 and 16-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended as follows: 
A process for aging of beef or venison in which the beef or venison is stored in the presence of an alkaline and/or alkaline earth metal carbonate (3) which is made available to the beef or venison as a lactate of the alkaline and/or alkaline earth metal to age the beef or  venison, wherein the alkaline and/or alkaline earth metal carbonate (3) is present in a matrix element (1) of aligned and/or non-aligned fibers (2), and wherein the beef or venison and the matrix element (1) are placed in a chamber, and wherein the matrix element (1) comprises closed side edges and a perforated material.
Neither original specification nor original claims provide support for the limitation of alkaline and/or alkaline earth metal carbonate (3) which is made available to the beef or venison as a lactate of the alkaline and/or alkaline earth metal to age the beef or venison.
There is only one mention of lactate in the Specification in the following context:
[0011] The inventors have found that the liquid leaking out of foods is absorbed by the matrix of aligned and/or non-aligned fibers. It was found that not only the liquid, but also unpleasant odors are absorbed. It is thought that the meat juice forms a lactate with the alkaline or alkaline earth metal carbonate. Lactate is known to act as a preservative and acid buffer in foods.
Hence, there is no support for the limitation of alkaline and/or alkaline earth metal carbonate being made available to the beef or venison as a lactate of the alkaline and/or alkaline earth metal.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 has been amended as discussed above. It is not clear how carbonate could be “made available to the beef or venison as a lactate”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 16, 20-23 are rejected under 35 U.S.C. 103 as being obvious over Schmidt et al (EP 1,917,199 B1) in view of Roberts (US 2005/0004541 A1).
Schmidt et al (US 2008/0190786 A1) is relied upon as a translation of Schmidt et al (EP 1,917,199 B1). 
In regard to claim 1, Schmidt et al discloses a raw meat packaged together with moisture-regulating element that contains layer of pulp fibers in combination with carbonate. Schmidt et al discloses packaging fresh meat together with the absorbent insert that has absorption layer containing carbonates in combination with nonwoven fabric-like material. Schmidt et al discloses “[t]he absorption layer 7 comprises nondirectional fibers 8 illustrated as squiggles as well as granules 9 made of super absorbent material” ([0040]). Schmidt et al discloses “[t]he absorption layer which is arranged between the two film layers is preferably selected from a nonwoven or woven material of plastics or cellulose” ([0021]). Schmidt et al discloses that the absorption layer can also contain carbonate or bicarbonate [(0023]). Hence, Schmidt et al discloses carbonate in a matrix of nonwoven fabric-like material.

    PNG
    media_image1.png
    1038
    920
    media_image1.png
    Greyscale



In regard to claim 1, Schmidt et al discloses closed edges ([0026], [0027], [0028]).

[0014] In one possible embodiment of the present invention, the upper cover layer is a film. The three-dimensional structure is configured in the cover layer preferably such that the film has depressions that are oriented inwardly. They can be conical or pyramid-shaped in the inward direction. In this embodiment, the liquid-permeable openings are located at the bottom of the depressions, i.e., in those sections of the three-dimensional structure that is closest to the absorption layer. The openings can be located within the bottom at the center or the edge, Preferably, the openings have the form of slots or are small dot-shaped openings. This embodiment has the advantage that when foodstuff such as meat is resting on the absorbent insert, the leaking liquid will collect in the depressions and pass through the permeable openings at the bottom of these depressions into the absorption layer. At the locations where the foodstuffs rests completely on the absorbent insert, i.e.; exerts pressure thereon that is so great that the film will deform, these three-dimensional structures will be compressed at points which, at the same time, causes the liquid-permeable openings to dose similar to a valve lip. For the foodstuff to be stored, this embodiment has the advantage that liquid leaking without pressure will be absorbed immediately while in the areas with great pressure exertion on the absorption layer the openings will close so that no significant additional amount of liquid will be absorbed. Logically, from a surface that is covered at points in this way no product liquid will leak anymore. In this way, in these proximal areas, i.e., where the meat is very close to the absorption core and where usually water is actively removed in the case of a simple perforated film, there are no openings present anymore or these openings have been reduced to a very small size. Furthermore, by closing the openings, a migration of components from the absorption core outwardly in the direction of the meat is extremely minimized or even prevented. 
[0025] The absorbent insert can be tailored as individual inserts or can be present in the form of a single-layer or multi-layer product web wherein the individual absorbent inserts are connected to one another by perforations or other weakened sections. In a further configuration of this embodiment, the 
Claim 50. The absorbent insert according to claim 29 in the form of a single-layer or multi-layer product web comprised of individual absorbent inserts that are connected to one another by perforations or other weakened sections. 

Claim 1 further includes the recitation of beef or venison. In regard to the meat product, Schmidt et al discloses:
[0011] The present invention has thus the object to provide absorbent inserts that will solve the aforementioned usual problems, that are particularly suitable as inserts for foodstuff packaging for absorbing liquids leaking from fresh meat, fish, poultry and fruits so that the foodstuff must not lie in the leaked liquid.
Therefore, one of ordinary skill in the art would have been motivated to modify Schmidt et al and to employ any available meat product including beef or venison. The particular choice of a meat product would depend on the availability and a personal choice of a consumer. Schmidt et al teaches raw meat in general and does not exclude beef or venison from the raw meat list.
In regard to claims 1, 6 and 7, Schmidt et al does not explicitly discloses carbonate of alkaline and/or alkaline earth metal. Roberts discloses:
[0002] The present invention is directed to an absorbent core for use with packaging and displaying poultry, fish, meat, and other foods which tend to exude fluids after packaging. More particularly, the invention is directed to an absorbent core including an absorbent stratum or strata integral with a moisture barrier. 
[0003] Conventionally, foods such as fresh poultry, fish, meat, and other foods which tend to exude fluids after packaging, are packaged for refrigerated display by employing a tray to receive the food. Generally, a transparent or translucent plastic film is wrapped and sealed around the food placed on the tray itself and the tray to provide a finished, sealed package. The tray provides 
[0028] Functional particles for use in the absorbent cores of the invention include particles, flakes, powders, granules or the like which serve as absorbents, odor control agents, such as, for example, zeolites or calcium carbonates, bicarbonates, especially sodium bicarbonate, fragrances, antimicrobial agents and the like. The particles may include any functional powder or other particle having a particle diameter up to 3,000 µ (microns). In some preferred embodiments, the functional particles used in the core include super absorbent polymer particles ("SAP"). In one desirable embodiment of this invention, the unitary absorbent core contains from about 5 to about 90 percent by weight of SAP, preferably from about 10 to about 80 percent by weight of SAP, more preferably from about 10 to about 50 percent by weight of SAP. 

In summary, both references Roberts and Schmidt et al disclose storage/packaging of meat products in contact with the moisture-regulating element that contains layer of fibers in combination with carbonate. Schmidt et al discloses that such moisture-regulating inserts solve problems that are associated with meat juices leaking from the fresh meat ([0002]). Schmidt et al discloses use of moisture-regulating element that contains layer of fibers in combination with carbonate with meat products such as fresh meat. Roberts discloses use of similar moisture-regulating element/inserts for the storage of meat product and specifies that carbonates are calcium carbonates, bicarbonates, especially sodium bicarbonate. Therefore, there is a reasonable expectation of success of employing calcium carbonate as a carbonate in the insert as disclosed by Schmidt et al. 
In regard to the recitation of aging meat, it is noted that the residence time of raw meat within the chamber/packaging in the presence of a metal carbonate reads on aging of raw meat. 
Further in regard to the recitation of aging meat, it is noted that although the reference does not specifically disclose every possible characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or 
Claim 5 further includes the recitation of “further layers (6,7) are arranged above and/or below the matrix (1)”. In regard to the additional layers recitations in claims 5 and 22, Schmidt et al discloses:
An absorbent insert has an upper cover layer, a lower cover layer, and an absorption layer for liquids, wherein the absorption layer is positioned between the upper and lower layers. At least one of the two cover layers is a film and has a three-dimensional structure and liquid-permeable openings. The absorbent insert is sealed at least partially along outer edges of the absorbent insert (Abstract).
[0012] Object of the present invention is therefore an absorbent insert comprised of a upper cover layer and a lower cover layer as well as an absorption layer positioned between the cover layers which insert is characterized in that at least one of the two cover layers has a three-dimensional structure and liquid-permeable openings and in that the absorbent insert is at least partially sealed at its outer edges. 

 Hence, Schmidt et al teaches further layers are arranged above and below the matrix/absorption layer (see also [0014]-[0017]). 
Claim 1 further includes the recitation of placing the meat and the matrix in a “chamber”. it is noted that previously claim 1 recited “packaging chamber”. It is noted that according to the definition provided in the instant specification, “chamber” reads on packaging:

Packages known from the prior art and suitable for the method according to the invention are bags and films, including vacuum bags, vacuum films, shrink-bags, shells with a cover or a wrapping, skin packs and MAP (modified atmosphere packaging) packages, or any desired combination thereof (page 3 lines 35-36 and page 4 lines 1-2 of the original specification).

In regard to the “chamber” recitation, Schmidt et al discloses
[0031] The absorbent insert according to the invention, as already described, can be utilized for foodstuff packaging, in particular for fresh meat, seafood, poultry and fruits. They are used primarily for insertion into trays of liquid-impermeable plastic material wherein the absorbent insert according to the invention can either be placed loosely, sealed or glued into the trays. Moreover, it is suitable as an absorbent insert in large sizes for large transport packaging, for example, air transport containers for seafood; meat, poultry and fruits.

In regard to claims 16 and 20, Roberts discloses:
[0028] Functional particles for use in the absorbent cores of the invention include particles, flakes, powders, granules or the like which serve as absorbents, odor control agents, such as, for example, zeolites or calcium carbonates, bicarbonates, especially sodium bicarbonate, fragrances, antimicrobial agents and the like. The particles may include any functional powder or other particle having a particle diameter up to 3,000 µ (microns). 

claim 22, Schmidt et al discloses a raw meat packaged together with moisture-regulating element that contains layer of pulp fibers in combination with carbonate. Schmidt et al discloses packaging fresh meat together with the absorbent insert that has absorption layer containing carbonates in combination with nonwoven fabric-like material. Schmidt et al discloses “[t]he absorption layer 7 comprises nondirectional fibers 8 illustrated as squiggles as well as granules 9 made of super absorbent material” ([0040]). Schmidt et al discloses “[t]he absorption layer which is arranged between the two film layers is preferably selected from a nonwoven or woven material of plastics or cellulose” ([0021]). 

Claims 17-19 are rejected under 35 U.S.C. 103 as being obvious over Schmidt et al (EP 1,917,199 B1) in view of Roberts (US 2005/0004541 A1) as applied to claim 1 above and further in view of Ščetar et al (TRENDS IN MEAT AND MEAT PRODUCT PACKAGING-A REVIEW). Schmidt et al (US 2008/0190786 A1) is relied upon as a translation of Schmidt et al (EP 1,917,199 B1). 
Schmidt et al and Roberts are silent as to the storage/aging temperature and time. It is noted that the residence time of raw meat within the chamber in the presence of a metal carbonate reads on aging of raw meat. 
 Ščetar et al discloses that surface browning of packaged meats can be avoided or minimized by vacuum packaging, which is an acceptable method for lightly pigmented cuts of pork and chicken. Vacuum packaged meats have been marketed successfully for years in many countries. To prevent browning, meat package oxygen levels must be less than 0.15 %. Ščetar et al discloses that “[v]acuum packaged beef rounds also had more desirable muscle colour and fat appearance, lower bacterial counts and less prevalent off-odours, required much less trimming and provided longer display life than rounds stored in carbon dioxide (Smith and Carpenter, 1973). Vacuum packaged cuts have also been reported to be equivalent to PVC wrapped cuts in all appearance traits, after 5–9 days of shipment, but to have lower weight 
In regard to the recitation duration of storage/aging in claim 19, Ščetar et al presents the data regarding the shelf-life of meat and meats products (see Table 4 on pages 42-43). The shelf life of various meat products is up to 120 days at temperatures around 4 C depending on the specific meat product and its treatment and on the packaging material and methods used. Ščetar et al also discloses that use of various absorbers that soak excess moisture is very effective at maintaining food quality and extending shelf life by inhibiting microbial growth and moisture related degradation of texture and flavor (page 40 col. 2 paragraph 2). Hence, one of ordinary skill in the art would have been motivated to vary the storage /aging time/duration of the meat product depending on the specific meat product and its treatment and on the packaging material and methods used.
In regard to the recitation of temperature conditions in claims 17-19, Ščetar et al presents the data regarding the shelf-life of meat and meats products (see Table 4 on pages 42-43). The shelf life of various meat products is up to 120 days at temperatures around 4 C depending on the specific meat product and its treatment and on the packaging material and methods used. Ščetar et al also discloses that use of various absorbers that soak excess moisture is very effective at maintaining food quality and extending shelf life by inhibiting microbial growth and moisture related degradation of texture and flavor (page 40 col. 2 paragraph 2). Hence, one of ordinary skill in the art would have been motivated to vary the storage /aging temperature of the meat product depending on the specific meat product and its treatment and on the packaging material and methods used.



Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
In the Reply to the Non-Final Office action mailed 04/28/2021, filed 10/28/2021, Applicants present the following arguments:
As noted on the accompanying technical declaration under 37 CFR § 1.132, the
combination of Schmidt and Roberts does not provide any article that is suitable for aging beef or venison where lactic acid which is present in the liquid leaking out of the food reacts with sodium bicarbonate. The secondary art of Roberts, in particular, describes the presence of sodium bicarbonate articles in absorption products used in food packaging that is intentionally designed to remove all liquids and other items. Where all liquids are removed, there can be no aging as is specified in claim 1.

In response to applicant’s argument regarding the lack of teaching of “lactic acid which is present in the liquid leaking out of the food reacts with sodium bicarbonate”. Applicant’s attention is directed to the rejection of claims 1, 5-7 and 16-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Neither original specification nor original claims provide support for the limitation of alkaline and/or alkaline earth metal carbonate (3) which is made available to the beef or venison as a lactate of the alkaline and/or alkaline earth metal to age the beef or venison.
There is only one mention of lactate in the Specification in the following context:
[0011] The inventors have found that the liquid leaking out of foods is absorbed by the matrix of aligned and/or non-aligned fibers. It was found that not only the lactate with the alkaline or alkaline earth metal carbonate. Lactate is known to act as a preservative and acid buffer in foods.
Hence, there is no support for the limitation of alkaline and/or alkaline earth metal carbonate being made available to the beef or venison as a lactate of the alkaline and/or alkaline earth metal. It is not clear how carbonate could be “made available to the beef or venison as a lactate”. 

It is further noted that the instant specification contains the following disclosure:
[0011] The inventors have found that the liquid leaking out of foods is absorbed by the matrix of aligned and/or non-aligned fibers. It was found that not only the liquid, but also unpleasant odors are absorbed. It is thought that the meat juice forms a lactate with the alkaline or alkaline earth metal carbonate. Lactate is known to act as a preservative and acid buffer in foods.

[0020] According to the invention, the carbonate is made available in a matrix of aligned and/or non-aligned fibers. This matrix is preferably placed in a package in the form referred to as a pad or mat, the food is stored on this pad, and the package is sealed. In this manner, the matrix simultaneously serves as a support for the food.

 [0021] As mentioned above, the matrix used according to the invention is preferably a layer of fibers, which are preferably present in the form of a nonwoven-like or tissue-like material..... The absorbent core in this embodiment is preferably produced from a fibrous web of cellulose fibers which, during production of the embossed areas in the printing area, are calendered in a dotted or lined pattern and bonded together without using a bonding agent....
If large amounts of moisture or liquid are present, these are absorbed by the loose composite bond of cellulose fibers, distributed over the entire surface of the absorption layer, and retained there.

liquid leaking from the meat is absorbed by the fiber layer, so the meat does not come into contact with this liquid during storage.

[0050] Aging of meat ordinarily takes place in vacuum packaging. This makes favorable hygienic conditions possible and makes it possible to prevent drying and losses due to excessive drying and discarding of the meat. However, the meat is in permanent contact with the serum, which negatively affects the quality of taste. This drawback can be overcome by using moisture -absorbing pads that absorb free liquid.

In summary, the instant specification contains the following disclosure:
--the liquid leaking out of foods is absorbed by the matrix of aligned and/or non-aligned fibers;
-- the carbonate is made available in a matrix of aligned and/or non-aligned fibers;
-- this matrix is preferably placed in a package in the form referred to as a pad or mat, the food is stored on this pad, and the package is sealed;
-- If large amounts of moisture or liquid are present, these are absorbed by the loose composite bond of cellulose fibers, distributed over the entire surface of the absorption layer, and retained there;
--liquid leaking from the meat is absorbed by the fiber layer, so the meat does not come into contact with this liquid during storage;
--liquid leaking from the meat is absorbed by the fiber layer, so the meat does not come into contact with this liquid during storage.

An absorbent insert has an upper cover layer, a lower cover layer, and an absorption layer for liquids, wherein the absorption layer is positioned between the upper and lower layers. At least one of the two cover layers is a film and has a three-dimensional structure and liquid-permeable openings. The absorbent insert is sealed at least partially along outer edges of the absorbent insert (Abstract).
[0011] The present invention has thus the object to provide absorbent inserts that will solve the aforementioned usual problems, that are particularly suitable as inserts for foodstuff packaging for absorbing liquids leaking from fresh meat, fish, poultry and fruits so that the foodstuff must not lie in the leaked liquid; however it is to be prevented that more liquid than the amount that will leak from the foodstuff without weight-caused pressure will be absorbed which would lead to the food stuff drying out. It is therefore primarily an object of the present invention to provide an absorbent insert of the aforementioned kind which absorbs liquid independent of the weight-caused pressure of the goods, which however at points where the foodstuff or the meat has direct contact will absorb only the liquid that leaks by itself. An active water removal from the meat is to be prevented by constructive means and a safe handling of the super absorbent granules is to be ensured by constructive means.
[0023] The absorption layer can also contain substances that produce carbon dioxide when exposed to water, in particular, a mixture of carbonates and acids such as carbonate or bicarbonate and citric acid. Additives can also be contained that absorb oxygen and/or odorous compounds and/or inhibit growth of bacteria and/or mold.
[0021] According to a further embodiment, the layers are additionally connected to one another across their surface areas by means of adhesives such as hot melt, cold glue etc. In this way, a relatively stiff product with at least partially closed-off and sealed edge areas will result wherein the product itself has a sandwich character. The absorption layer which is arranged between the to film layers is preferably selected from a nonwoven or woven material of plastics or Well absorbing nonwoven materials of cellulose are preferred, So-called airlaid nonwovens or tissue papers have been found to be especially well suited as absorption layers. For increasing the absorption capacity of the absorption layer, super absorbent materials are preferably incorporated in the absorption materials. These super absorbent materials are preferably homogeneously distributed in the absorption layer so that a uniform absorption of liquid is ensured. When airlaid nonwovens are used in combination with super absorbent materials as an absorption layer, these super absorbers are generally directly mixed with the initial fibers for the airlaid method so that these super absorbers are simultaneously secured by the fibers in the airlaid nonwoven. These super absorbent materials can be selected from any suitable super absorbent; usually, they are selected from polymers of crosslinked polyacrylic acid, carboxymethylcellulose (CMC), pectins or gelatins.

Hence, the primary reference of record, Schmidt et al (EP 1,917,199 B1) also teaches
--the liquid leaking out of foods is absorbed by the matrix of aligned and/or non-aligned fibers;
-- the carbonate is made available in a matrix of aligned and/or non-aligned fibers;
-- this matrix is preferably placed in a package in the form referred to as a pad or mat, the food is stored on this pad, and the package is sealed;
--liquid leaking from the meat is absorbed by the fiber layer, so the meat does not come into contact with this liquid during storage.
In regard to claims 1, 6 and 7, Schmidt et al discloses carbonates or bicarbonates:
[0023] The absorption layer can also contain substances that produce carbon dioxide when exposed to water, in particular, a mixture of carbonates and acids such as carbonate or bicarbonate and citric acid. Additives can also be contained that absorb oxygen and/or odorous compounds and/or inhibit growth of bacteria and/or mold.


calcium carbonates, bicarbonates, especially sodium bicarbonate. Therefore, there is a reasonable expectation of success of employing calcium carbonate as a carbonate in the insert as disclosed by Schmidt et al. 
Further in regard to the recitation of aging meat, it is noted that although the reference does not specifically disclose every possible characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the aging of meat among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
On 10/28/2021, Applicants have filed a Declaration of Filip Tintchev under 37 C.F.R. 1. 132. All the discussion in the Declaration is directed to the teachings of Roberts. However, Roberts is solely relied upon as a teaching of alkaline and/or alkaline earth metal carbonate.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further in response to the Declaration of Filip Tintchev under 37 C.F.R. 1.132, it is noted that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. It is noted that Roberts is not the closest prior art of record. Schmidt et al (EP 1,917,199 B1) is the closest prior art of record as discussed in the rejection and response to arguments immediately above. Therefore, Declarant’s arguments directed to the Roberts (US 2005/0004541 A1) have not been found persuasive. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground 
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. 
In response to Applicant’s arguments regarding Ščetar et al, it is noted that Ščetar et al is relied upon as a teaching of the duration of storage/aging in claim 19 and the temperature conditions limitations in claims 17-19.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791